518



    OFFICE   OFTHE   ATTORNEY     GENEIU~L~FTEXAS
                         AUSTIN




Hon. A. X. Hlokeraon
County Auditor
Jrontglxmy county
conros, Pexea
Sear Sir:
Hon.   A.   E. Elakexon,          h&-4   2




                 Artlole ZlQ4, fi.C. a., 1925, provides as fol-
lo?Ja:
            "The exponees of oonveylngall public patients
       to the aaylumahall be borne by the oountlea res-
       peotivslyfmmwhloh they are sent: and said uountiee
       ohall pay:.theaame upon the aworn aooount of the of-
       rioer or personpsrfondng auoh eervloe . . ."
                 Artiole 9195, 2. c. S., 1925, provides:
            *The exponee of aonveylngto their hams pub-
       110 pntlents dischargedfnm the asylums, . . .
       shall be paid by the State. hy 0rrioer   who may
       oonvey a patient to the asylum in aooordanoewith
       the pmrlalons or the prooeding artiole ahall be
       paid for aUoh suM.oe out al the runds 0r the asp
       lum . . . at the rcltdof ton oents per mile for
       himself and eaoh neaeesarygmrd he nrayemploy,
       going anareturningaml the wme    ror the ptiont
       zzo lng    . l   . -


           hourso    inep00th                 0r the frpo 8tafia48 at10~ 14~46
ah                a 44r
     lntpw18i0n0r P                             but rrom a t3tiuay or th4 rm84r
statut48     aoawrlag          tb4 autt4r.      t la    uur oplnlon   that    th4y say
be r4Q?n6ll4a.

              Underth4 h4t8 oi 3.876, at zwg4 l(tr,..i~wfqsolmsrly
pma4a        the th0 04tmy dmua    pag a4   srpsnous at-oomomis
a   -pubVo &atleat       rromthe


                 hrfiialr146 provUl4d thst the county wa8 to pay
                         0r wmyan44    ta thd aaIylnuh l!ho 88~4
                   on mtma$p48r8 iaArtia&e ~sL94,RIUA,                       1988.
                 Artlo~e’l.47     laposbd upw the atate thS obliga-
                                          0r4mwrg44    patma    ta
                                        praYl.sLonie.luawi.wdlvoratd
       ln   tIl4 r&           eentelmo   0r   &tit410    SlQ6,   R&.8.,      19%
Ilon.A. E. Hiokerson,


         Artiole lfJ3provided for the apprehensldnof
    eeoapd imiates. Thifiie88me ~ro~Islan IS mw round
    in Artfcle 31.96,3. c. E., 1925.
        AFCblls 149 protided ?or the rsynent or the
    expen8a8 nrisiag rromthe aonvemno~ or the esoep44
Hon. A. E. If.lckemm,Page I.


allw patients to tmporarily        absent   themelves.   We quote
fro12the Statute:
         The f5uperlntendentof any lnstltutlon. . .
    may pemlt any Inmate thereof temporarilyto leave
    such inlrtltution
                    In Ohargo Of hle,guardian,rela-
    fiverr,   frien4s,   or by hl.mself   . . . and may x-e-
    oelve him wheu returned by any auoh guardian,rela-
    tlpe, friend, or upon his arm application . . .
    wlthout any further order or aomltuent . . .
    kr?psuch superlntendent,guardian,relative or
    friend nay temlnate suah leave of abeenae at any
    time and authorizethe arrest and return of the
    patient, Any peaoe offloer of this State shall
    oause suah patient to be armsted and returnea upon
    the request O~:W ~n@h ettped&ttndat, gtlardlW;-
    reletlvo, or mma.    . . . *
                                                           522




HOA. A. 3. Ei.cksmOA,S&age5


f'romtho ererolse of 428 supOrinteXXd~t'ssole diaoretlonas
provided for In Article 31931. fn this instanoe, the patient
remained the State's charge and the 40&e ixh&d rest Upon the
Abil4Ae State 3Iospittirather then upon oomtlcs tiah have no
altermtlre wlth regard the in-      QQ of these additionalob
ligaticms,t&i&h are in DO way related nor oonnecte& with that
primary expemze attending the orl(riti commitnmt.
         Tpstlng that the above sotlefactorilyanswer8 yvur
qwetlann,w6 are